UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2009 333-52812 (Commission File Number) American Energy Production, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2945581 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 6073 Hwy 281 South, Mineral Wells, TX 76067 (Address of principal executive offices including zip code) (940) 445-0698 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of November 13, 2009, the Registrant had 59,594,526 shares outstanding and issuable of its $0.0001 par value common stock. -1- American Energy Production, Inc. and Subsidiaries Form 10-Q Index September 30, 2009 Page Part I-Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2009 (Unaudited) andDecember 31, 2008 3 Consolidated Statements of Operations for the Three and Nine MonthsEnded September 30, 2009 and 2008 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three and Nine MonthsEnded September 30, 2009 and 2008 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4T. Controls and Procedures 22 Part II-Other Information Item 6. Exhibits 24 Signatures 25 -2- PARTI FINANCIAL INFORMATION Item 1-Consolidated Financial Statements (Unaudited) American Energy Production, Inc. and Subsidiaries Consolidated Balance Sheets ASSETS Unaudited 9/30/2009 12/31/2008 Current Assets Cash $ 49,627 $ 88,937 Accounts receivable 33,553 - Due from related party 5,733 - Other current assets - 146 Total Current Assets 88,913 89,083 Property and equipment, net 3,643,454 4,011,903 Other Assets Development programs - related party 142,275 134,092 Other 82 1,188 Total Other Assets 142,357 135,280 Total Assets $ 3,874,722 $ 4,236,266 LIABILITIES Current Liabilities Accounts payable $ 19,218 $ 312,903 Other current liabilities 12,204 11,855 Due to related parties 149,910 3,295,763 Notes payable 125,421 2,115,062 Accrued interest payable - 946,385 Accrued payroll taxes and penalties 15,665 84,161 Lease payable - 16,131 Total Current Liabilities 322,418 6,782,260 Long-Term Liabilities Deferred other income 484,455 - Asset retirement obligations 526,323 509,155 Total Long-Term Liabilities 1,010,778 509,155 Total Liabilities $ 1,333,196 $ 7,291,415 Commitments and Contingencies (Note 9) STOCKHOLDERS' EQUITY (DEFICIT) Convertible preferred stock, Series A, $0.0001 par value,5,000,000 shares authorized, none and 3,500,000 shares outstanding, respectively $ - $ 350 Common stock, $0.0001 par value, 500,000,000 shares authorized, 36,243,849 and 20,360,349 shares outstanding, respectively 3,624 2,037 Common stock issuable, 23,350,677 shares and none issuable and outstanding, respectively 2,335 - Additional paid in capital 30,781,018 24,067,655 Accumulated deficit (27,343,451 ) (26,223,191 ) 3,443,526 (2,153,149 ) Less:Subscription Receivable (902,000 ) (902,000 ) Total Stockholders' Equity (Deficit) 2,541,526 (3,055,150 ) Total Liabilities and Stockholders' Equity (Deficit) $ 3,874,722 $ 4,236,266 See accompanying notes to unaudited consolidated financial statements. -3- American Energy Production, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Revenues: Oil sales, net $ 319,279 $ 539,132 $ 815,123 $ 1,530,796 Operating Expenses Compensation 62,493 46,243 287,053 138,727 Consulting - - 43,496 - Depreciation, depletion and accretion 121,899 148,760 385,617 441,611 Rent 1,539 22,920 4,939 45,182 General and administrative 39,946 66,452 111,438 185,204 Production 330,544 755,724 921,645 1,813,817 Professional 10,078 15,600 81,690 92,700 Taxes 24,769 13,508 67,362 75,584 Total Operating Expenses 591,268 1,069,208 1,903,240 2,770,476 Operating Loss (271,989 ) (530,076 ) (1,088,117 ) (1,239,680 ) Other Income (Expense) Other income (expense) (28,096 ) 2,574 53,785 2,877 Interest expense (939 ) (42,903 ) (85,930 ) (127,711 ) Payroll tax expense and penalties - (1,501 ) - (4,503 ) Total Other Income (Expense) (29,035 ) (41,831 ) (32,145 ) (129,337 ) Net Loss $ (301,024 ) $ (571,907 ) $ (1,120,262 ) $ (1,369,017 ) Net Loss Per Share - Basic and Diluted $ (0.01 ) $ (0.03 ) $ (0.02 ) $ (0.07 ) Weighted average Shares Outstanding 59,438,651 20,360,389 51,877,025 20,363,377 See accompanying notes to unaudited consolidated financial statements -4- American Energy Production, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2009 2008 Cash Flows From Operating Activities: Net loss $ (1,120,262 ) $ (1,369,017 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation expense 311,769 364,223 Depletion expense 56,680 59,706 Accretion expense 17,168 17,682 Stock options issued for compensation 104,990 - Stock options issued for consulting 41,996 - Write off of payroll taxes and penalties (69,851 ) - Common stock issued for oil and gas equipment 1,750 - Changes in operating assets and liabilities: Accounts receivable (33,553 ) - Due from related party (5,733 ) - Other current assets 146 - Other assets 1,106 (89,387 ) Accounts payable 22,604 (54,000 ) Other current liabilities 349 87,911 Due to related party 484,317 1,023,685 Accrued interest payable 83,677 125,553 Accrued payroll taxes payable 1,356 2,314 Net Cash Provided By (Used In) Operating Activities (101,491 ) 168,670 Cash Flows From Investing Activities: Investment in property and equipment - (222,605 ) Payments for development programs - related party (8,183 ) (22,604 ) Purchase of oil lease - - Net Cash Used In Investing Activities (8,183 ) (245,208 ) Cash Flows From Financing Activities: Proceeds from sale of common stock 60,005 103,000 Proceeds from issuance of notes payable 14,505 - Repayment of note payable (4,146 ) (12,028 ) Net Cash Provided By Financing Activities 70,364 90,972 Net (Decrease) Increase in Cash (39,310 ) 14,434 Cash at Beginning of Period 88,937 133,220 Cash at End of Period $ 49,627 $ 147,654 Supplemental disclosure of cash flow information Income taxes paid $ - $ - Cash interest paid $ - $ - Supplemental disclosure ofnon-cash investing and financing activities Conversion of note payable and accrued interest to common stock $ 535,000 $ - Conversion of due to related parties and accrued interest to common stock $ 714,260 $ - Related party gain included in stockholders’ equity from conversion of note payable and accrued interest to common stock $ 1,965,000 $ - Related party gain included in stockholders’ equity from conversion of due to related parties and accrued interest to common stock $ 2,623,408 $ - Capital contribution from forgiveness of accrued interest by related party $ 378,027 $ - Capital contribution from forgiveness of accrued compensation by related party $ 292,500 $ - See accompanying notes to unaudited consolidated financial statements -5- American Energy Production, Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2009 (Unaudited) 1.BASIS AND PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q of Regulation S-K.They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements at December 31, 2008 included in the Company's Form 10-K (“2008 10-K”) filed with the Securities and Exchange Commission (“SEC”) on May 6, 2009. The interim unaudited consolidated financial statements should be read in conjunction with those consolidated financial statements included in the 2008 10-K. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.Operating results for the nine months ended September 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. 2.HISTORY AND NATURE OF BUSINESS American
